                                                                                                                                              Ex. A to
                                               Case: 1:19-cv-04402 Document #: 56-1 Filed: 09/11/20 Page 1 of 1Motion
                                                                                                                PageIDto
                                                                                                                       #:266
                                                                                                                         Withdraw
                                                                            Electronic Delivery Confirmation™




                                   Reference                                  Weakley
                                   USPS #                                     9407111898765829362297
                                   USPS Mail Class                            Certified with Electronic Delivery Confirmation
                                   USPS Status                                Your item was delivered at Aug 15 in JOHNSON CITY,TN 37601.
                                   USPS History                               Notice Left (No Authorized Recipient Available) at Aug 14 in JOHNSON
                                                                              CITY,TN 37601.
                                                                              Out for Delivery at Aug 14 in JOHNSON CITY,TN 37601.
                                                                              Arrived at Unit at Aug 14 in JOHNSON CITY,TN 37601.
                                                                              Arrived at USPS Regional Destination Facility at Aug 13 in JOHNSON
                                                                              CITY TN DISTRIBUTION CENTER, .
                                                                              Departed USPS Regional Facility at Aug 13 in KNOXVILLE TN
                                                                              DISTRIBUTION CENTER, .
                                                                              Arrived at USPS Regional Destination Facility at Aug 13 in KNOXVILLE
                                                                              TN DISTRIBUTION CENTER, .
                                                                              In Transit to Next Facility at Aug 12 in , .
                                                                              Departed USPS Regional Origin Facility at Aug 11 in BEDFORD PARK IL
                                                                              DISTRIBUTION CENTER, .
                                                                              Arrived at USPS Regional Origin Facility at Aug 10 in BEDFORD PARK IL
                                                                              DISTRIBUTION CENTER, .
                                                                              Departed Post Office at Aug 10 in HINSDALE,IL 60521.
                                                                              USPS in possession of item at Aug 10 in HINSDALE,IL 60521.




                                   Electronic Delivery Confirmation Report © 2020 Certified Mail Envelopes, Inc. All rights reserved.
                                   The data collected for this mail label was authored and reported by The United States Postal Service USPS. Copies are available from your Post
                                   Office or online at www.USPS.com. USPS Certified Mail™ is a registered trademark of The United States Postal Service. All rights reserved.
                                   Report Design Copyright 2020 Certified Mail Envelopes, Inc. www.Certified-Mail-Labels.com www.Certified-Mail-Envelopes.com
                                   Date Verified: 08/16/2020 (UTC)

Powered by TCPDF (www.tcpdf.org)
